Citation Nr: 0835902	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a hearing chaired by the 
undersigned in May 2008 at the Seattle RO.  A transcript of 
this hearing is associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The Board acknowledges that the veteran has a current 
diagnosis of PTSD, as reflected in private medical records 
from October and November 2005 and a VA staff psychiatrist 
letter of August 2006.  

The veteran has supplied VA with documents that appear to be 
from the National Personnel Records Center (NPRC) indicating 
the awards that the veteran earned during his service.  One 
of the awards listed is the Bronze Star Medal.  In addition, 
there is a sheet attached with a checkmark indicating that 
the veteran earned his Bronze Star medal based on the award 
of the Combat Infantryman Badge or Combat Medical Badge.  
Neither the veteran's DD-214 nor available personnel records 
reflect this award or any other award given exclusively for 
combat.  The RO should obtain the veteran's entire personnel 
file and confirm the receipt of the veteran's awards with the 
NPRC, including any detail related to the awards, such as 
whether they were awarded for combat.

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of exposure to 
combat and in-service stressors. 
The veteran's military occupational specialty was a supply 
specialist, and he asserts he often went on convoys that were 
attacked when delivering supplies.  The RO did not request 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to help verify the veteran's stressor, because the 
veteran had previously not been able provide enough detail 
for a search.  The veteran has now provided more detailed 
information regarding his claimed stressor, in an addendum 
stressor statement and during his May 2008 hearing before the 
undersigned.  The veteran remembers riding as a gunner on a 
convoy guntruck during November 1970 (both November 21 and 
November 23 are possible dates).  During this period, there 
was an ambush involving a convoy along highway route 19 
between Qui Nhon and Pleiku with the guntruck Brutus.  The 
veteran remembers being part of the convoy that was attacked 
and watching his friend J.R.C. get killed in the ambush.

As the veteran has described potentially verifiable stressful 
events, the case must be remanded to again attempt to 
corroborate the occurrences of the identified incidents.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records to present, including records 
from VA Puget Sound.

2.  Obtain the veteran's complete 
personnel records, to include any medal 
citation records. 

3.  Contact the NPRC and verify the 
awards the veteran has been authorized to 
receive, including whether the veteran's 
claimed bronze star medal is with a "V" 
device was otherwise related to combat.

4.  Undertake any appropriate development 
to provide available information which 
might corroborate the veteran's updated 
and more detailed stressor through the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), or other 
appropriate depository.  The RO/AMC 
should provide the JSRRC or other 
depository with copies of the veteran's 
personnel records from all periods of 
service showing service dates, duties, 
and units of assignment.  The JSRRC or 
other depository should be requested to 
provide a copy of the unit histories, 
morning reports, sick reports, and/or 
lessons learned of 144th Avn Co (RR) Nha 
Trang, RVN.  The RO should attempt to 
verify whether the veteran was present or 
in the area during this time period of 
the veteran's claimed stressor.  

5.  If, and only if, the JSRRC confirms 
any of the claimed incidents, the RO/AMC 
should arrange for an appropriate 
psychiatric examination for the veteran, 
to determine whether he currently suffers 
from PTSD as a result of the verified 
stressor(s).  The claims folder must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination. The examination report 
should reflect that such a review was 
conducted. All tests and studies deemed 
necessary should be conducted.

6.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




